Citation Nr: 1715750	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to June 13, 2016, and to a rating in excess of 50 percent beginning June 13, 2016, for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to April 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in February 2015, when it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that in a September 2016 rating decision, the Veteran was assigned a 50 percent rating for his PTSD, effective June 13, 2016.  That decision does not represent a full grant of benefits sought on appeal and the claim for increase remains before the Board.  However, the Board has limited its consideration accordingly.  

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment that most nearly approximates reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C. §1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claims.  The record shows that the Veteran was mailed letters in June 2009 and September 2011 advising him of what the evidence must show and of the respective duties of VA and the veteran in obtaining evidence.  The June 2009 and September 2011 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board finds that the Veteran has been afforded adequate assistance in response to his claim.  The Board notes that the Veteran was provided with appropriate VA examinations in August 2009 and June 2016.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  As the Board is satisfied that VA has met its duty to notify and assist the Veteran, it will address the merits of the Veteran's claim.

Analysis

The Veteran has asserted that the symptoms of his PTSD are more severe than the currently assigned ratings account for. 

At an August 2009 VA examination, the Veteran he reported that he had been receiving outpatient treatment of his PTSD since October 2008.  The Veteran reported experiencing mild to moderately severe hypervigilance and exaggerated startled response 3-4 days a week.  He reported experiencing feelings of detachment, numbness, nightmares, intrusive thoughts, social avoidance, anger and irritability, and difficulty expressing emotion.  He reported that he felt uncomfortable in social situations.  The Veteran reported that he had a good relationship with his girlfriend and two adult daughters, but he denied having any close friendships due to his mistrust of others.  The Veteran reported that he experienced recurrent and distressing recollections and nightmares.  He reported that he had a markedly diminished interest in participation of significant events.  The Veteran reported that he experienced decreased concentration which impacted his ability to work.  

Upon mental status examination, the Veteran was found to be casually dressed and alert and oriented to person, time, and place.  The Veteran was cooperative toward the examiner and his psychomotor activity and speech were normal.  The Veteran's mood was dysphoric and his affect was normal.  The Veteran's thought process was unremarkable, but his through content was positive for ruminations.  The Veteran did not experience delusions or hallucinations and he understood the outcome of his behavior.  The Veteran's insight was good, he exhibited appropriate behavior, and he was able to interpret proverbs correctly.  The Veteran did not have panic attacks or homicidal ideations.  The Veteran reported occasional suicidal ideations, without plan or intent.  The Veteran was noted to be able to maintain his personal hygiene and the examiner noted that the Veteran's PTSD did not impact his ability to conduct his daily activities of living.  There was no impairment in the Veteran's remote, recent, or immediate memory.  The examiner noted that the Veteran was self-employed and worked as in aircraft part sales.  The examiner diagnosed PTSD and noted that the Veteran had reduced reliability and productivity. 

A review of the record shows that the Veteran seeks treatment for his PTSD at his local Vet Center.  Of record is a May 2009 treatment summary from the Veteran's mental health counselor at the Vet Center.  The Veteran was noted to experience recurrent intrusive recollections and nightmares.  It was noted that the Veteran reported interrupted sleep, feeling emotionally numb, detachment from others, and a general numbness and disinterest in things he used to enjoy.  The Veteran was noted to report symptoms of anxiety, moderate anger and rage, survivors' guilt, withdrawal and estrangement, intrusive thoughts, an inability to exhibit trust, exaggerated startle response, nightmares, and sleep difficulties.  The Veteran reported that he had worked for the same company for approximately 15 years and that he did not have any difficulty dealing with his supervisors or responding to authority.  

Upon mental status examination, the Veteran was noted to be casually dressed and was on the quiet side.  He was alert and oriented to person, place, and time.  His speech was within normal limits and was goal directed.  There was no evidence that the Veteran exhibited delusions or hallucinations.  The Veteran's mood was anxious and depressed and his affect ranged from blunt to aggressive.  The Veteran's attention and concentration were impaired and his judgment was within normal limits.  There was no impairment of memory.  The Veteran's judgment was noted to be within normal limits, but he was noted to have some lapses into impulsivity when enraged.  The Veteran did not have suicidal or homicidal plans or intent.  The Veteran's mental health counselor confirmed the diagnosis of PTSD and noted that it was chronic and severe in nature.  The Veteran's prognosis for recovery was guarded at best given the long delay between his traumatic experiences and the time he sought treatment.  The Veteran's mental health counselor noted that the Veteran had a lack of social functioning which resulted in a poor quality of life.

Of record is a September 2011 statement from the Veteran's friend, Ms. J.L.  In that letter, Ms. J.L. noted that she had known the Veteran for approximately 25 years and that the Veteran experienced difficulty being around others.  She reported that he never attended the social events he was invited to.  She reported that when he did join friends for drinks after work, he always sought a seat in the corner and kept his back to the wall.  She reported that he sat quietly and very rarely engaged in the discussion at hand.  She reported that oftentimes the Veteran seemed very detached.    

Of record is a May 2013 statement from the Veteran.  In his statement, the Veteran reported that as a result of his experiences in the Republic of Vietnam, it became hard to concentrate on anything.  He reported that helicopters and sudden noises, even if not loud, startled him.  He reported that he could only eat at a restaurant if he was seated in a corner booth or with his back against a wall.  He reflected that he was unable to form and maintain intimate relationships, became a social recluse and, as a result, lost his marriage and the respect of his two children.  

A review of the record shows that the Veteran receives mental health treatment from various treatment providers.  A review of those treatment notes of record shows that the Veteran usually reports disturbances in sleep and mood.  The Veteran generally presented as calm and cooperative with good hygiene.  The treatment notes show that the Veteran avoids nearly all social interaction, has difficulty going into crowded settings, and felt distant and cut-off from others.  He presents with anhedonia and has reported feeling dejected over his inability to find work.  

At a June 2016 VA examination, the Veteran reported that he only slept around six hours per night and that he continued to experience nightmares a few times per week.  He reported that he experienced hypervigilance and exaggerated startle response.  He reported that he often got up in the middle of the night to check to make sure that everything was secure.  He reported that he was only able to go out to restaurants is he sat with his back against the wall.  The Veteran reported that he had a hard time trusting people and as a result, had a hard time establishing emotional connections.  The Veteran reported that he was constantly "pissed off" and that he had a tendency to hold stuff in.  He reported that he had a short temper, but denied aggressive and destructive behavior.  The Veteran reported that he avoided crowds and that he preferred to be alone.  The Veteran reported that while he was able to manage his finances and pay his bills on time, he did experience difficulty with memory and concentration.  The Veteran denied thoughts of self-harm.  The Veteran denied experiencing panic attacks.  

Upon mental status examination, the Veteran had a depressed mood and was anxious and suspicious.  The Veteran exhibited mild memory loss, but there was no significant memory impairment.  The Veteran was tearful during the interview and his eye contact was fleeting.  The Veteran's affect was flattened and he was noted to have disturbances in motivation and mood.  The Veteran's speech was within normal limits, he was able to understand complex commands, his judgment was intact, and his thought processes were intact.  The Veteran was unable to establish and maintain effective relationships and had difficulty adapting to stressful circumstances, including work or a work like setting.  There were no obsessional rituals, delusions, or hallucinations present.  The Veteran did not exhibit inappropriate behavior and he did not neglect his hygiene.  The examiner confirmed the diagnosis of PTSD.   

The Board finds that the Veteran is entitled to a 50 percent rating for his PTSD for the entire period on appeal.  In this regard, the Board notes that the Veteran has demonstrated social and occupational impairment that more close approximated reduced reliability and productivity.  As noted above the Veteran has reported symptoms of anger, irritability, anhedonia, sleep disturbance, recurrent recollections, and nightmares.  He has been shown to be unable to obtain and maintain effective relationships and he has serious issues with isolation.  The Veteran has been noted to have difficulty with crowds and has been noted to rather stay home alone.  The Veteran has been noted to have some issues with memory and concentration.  Further, both the August 2009 and June 2016 VA examiners noted the Veteran to have reduced reliability and productivity as a result of his PTSD.  Therefore, the Board finds that a 50 percent rating for PTSD is warranted for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination and private psychological evaluation reports, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 50 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in reduced reliability and productivity sufficient to warrant a 50 percent rating, even though all the specific symptoms listed for a 50 percent rating are not manifested.

Consideration has been given to assigning a higher rating for the Veteran's PTSD.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximate deficiencies in most areas.  In this regard, there is no evidence that the Veteran has significant difficulty with speech, insight, or judgment.  His memory appears to be generally intact, and he does not have delusions or hallucinations.  While he has been noted to have anxiety and depression, he has not been noted to have significant difficulty with either.  Further, he is able to independently perform his activities of daily living.  As noted above, the Veteran does experience intermittent suicidal ideations.  However, they are not constant, and there is no plan or intent.  Also, the Veteran has reported that he maintains relationships with both his adult daughters and reported that he had no trouble getting along with others at his work prior to his retirement.  Therefore, the Board finds that a rating in excess of 50 percent for PTSD is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 50 percent rating.  Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield 21 Vet. App. 505 (2007).    


ORDER

Entitlement to a rating of 50 percent, but not higher, for PTSD for the entire period on appeal is granted.   

REMAND

The Board finds that additional development is required before the remaining issue on appeal is decided.

The Veteran does not meet the schedular criteria for assignment of TDIU.  However, a review of the record shows that the Veteran had a period of at least 5 years where he was unemployed, that he has only been able to work in a family business, and that he has consistently reported that he remains unable to obtain and maintain substantially gainful employment as a result of service-connected disabilities.  Additionally, based on June and July 2016 VA examinations of the Veteran's service-connected hearing loss and PTSD, there is some indication that the Veteran may be unable to obtain and maintain substantially gainful employment consistent with his education and occupational history as a result of service-connected disabilities.  

When a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the percentage requirements for a TDIU of 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of TDIU.  38 C.F.R. § 4.16(b) (2016).  Therefore, the Board finds that the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) should be referred to the Director of the Compensation Service for consideration.  38 C.F.R. § 4.16 (2016).

Additionally, current treatment records should be identified and obtained before a decision is made regarding the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file. 

2.  Refer the case to the Director of Compensation Service for consideration of whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b).  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a SSOC and allow the appropriate time for response.  Then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


